Citation Nr: 1417843	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO. The Board remanded the issue on appeal in October 2013 for further development of the record. The development has been completed and the case has been returned to the Board. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, consideration of this appellant's case takes into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss was manifest during service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable in this case.

The Veteran asserts that noise exposure (torpedo retriever, forklift driver, machine shop) during service caused his bilateral hearing loss disability.

Audiometric testing performed during the Veteran's February 1967 enlistment examination showed the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions):




HERTZ





500
1000
2000
3000
4000
6000
RIGHT
10
5
5
/
5
/
LEFT
20
5
10
/
15
/
 
A separation examination was not performed. Thus, the service treatment records show no complaints or findings of hearing loss disability and there was no evidence of a high frequency loss.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of June 2009 VA examination reflects the Veteran's report of hearing trouble in groups of people, especially if background noise was present. The Veteran reported that he had been aware of his hearing loss for the last four to six years. He also recalled having decreased hearing after leaving the engine room in the service. He reported that during service he was a torpedo retriever for a year; he worked as a forklift driver in Vietnam; and, spent a year working in a machine shop on a tender. As a civilian, he worked in a machine shop for three years, worked in a steam plant for four years and worked with hydroelectric power for twenty-two years. In addition he worked as a roof estimator for three and a half years. He also hunted once a year without ear protection.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
30
35
50
LEFT
25
30
35
35
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was mild to moderately-severe sensorineural hearing loss. The audiologist opined that the Veteran's hearing loss was less likely than not caused by noise exposure in the service based on the Veteran's own lay statements that he noticed hearing problems in the last four to six years. The audiologist concluded that the hearing loss appeared to have a later onset and it was more logical to conclude that the Veteran's long-term occupational history of noise was more detrimental to the Veteran's hearing than his in-service noise exposure.

The report of November 2013 VA examination documents that on audiometric testing, the pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
35
40
55
LEFT
10
15
30
40
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss. The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by military noise exposure. The audiologist explained that the Veteran reported noticing some temporary hearing loss that came back after working in the engine room. The audiologist also reported that the Veteran reported having some hearing loss from military noise exposure that did not come back; however, the extent of such could not be quantified given that no separation examination was conducted. The audiologist documented the Veteran's history of post-service occupational noise exposure (with hearing protection) and history of recreational noise exposure (without hearing protection in some instances) and concluded that it was most likely that the Veteran had some threshold shifting in the service but it was within normal limits. Thus, the audiologist determined that the majority of the Veteran's noise exposure had been from post-service occupational noise exposure and 33 years of recreational gunfire use during hunting without ear protection (explaining that current audiogram findings were typical of gunfire use).  

Given its review of the record, the Board finds that service connection for bilateral hearing loss disability is warranted. To that end, the Board notes that the sole purpose of section 3.385 is to define the existence of hearing loss disability for VA purposes.  The regulation does not require the existence of hearing loss disability during service. In this case, the Board is aware that there is no evidence of bilateral sensorineural hearing loss in service.  Simply, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no evidence of right sensorineural hearing loss within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker, 708 F.3d at 1339.  

However, the inquiry does not end there because as noted service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). The Board is persuaded that the Veteran's current bilateral sensorineural hearing loss onset in service due to acoustic trauma sustained therein. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). To that end, the Board also notes that the audiologist acknowledged that it was most likely that the Veteran experienced a threshold shifting in the service (November 2013 VA examination). Based upon the facts, service connection for bilateral hearing loss disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


